
	

113 S291 IS: Healthy Housing Council Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 291
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Reed (for himself,
			 Mr. Johanns, Mrs. Boxer, and Mr.
			 Franken) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To establish the Council on Healthy Housing and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Housing Council Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)In the United
			 States—
				(A)5,757,000
			 households live in homes with moderate or severe physical hazards;
				(B)23,000,000 homes
			 have significant lead-based paint hazards;
				(C)6,000,000 homes
			 have had signs of mice in the last 3 months; and
				(D)1 in 15 homes
			 have dangerous levels of radon.
				(2)Residents of
			 housing that is poorly designed, constructed, or maintained are at risk for
			 cancer, carbon monoxide poisoning, burns, falls, rodent bites, childhood lead
			 poisoning, asthma, and other illnesses and injuries. Vulnerable subpopulations,
			 such as children and the elderly, are at elevated risk for housing-related
			 illnesses and injuries.
			(3)Because
			 substandard housing typically poses the greatest risks, the disparities in the
			 distribution of housing-related health hazards are striking. One million two
			 hundred thousand housing units with significant lead-based paint hazards house
			 low-income families with children under 6 years of age.
			(4)Housing-related
			 illnesses, including asthma and lead poisoning, disproportionately affect
			 children from lower-income families and from specific racial and ethnic groups.
			 The prevalence of being diagnosed with asthma in a lifetime is 24 percent among
			 Puerto Rican children, 10.1 percent for Mexican-American children, 12.4 percent
			 for non-Hispanic White children, and 21.8 percent for non-Hispanic Black
			 children. Black children are twice as likely to die from residential injuries
			 as White children, and 3 percent of Black children and 2 percent of
			 Mexican-American children have elevated blood lead levels, as compared to only
			 1.3 percent of White children.
			(5)The annual costs
			 for environmentally attributable childhood diseases in the United States,
			 including lead poisoning, asthma, and cancer, total $76,000,000,000 in 2008
			 dollars. This amount is approximately 3.5 percent of total health care
			 costs.
			(6)Appropriate
			 housing design, construction, and maintenance, timely correction of
			 deficiencies, planning efforts, and low-cost preventive measures can reduce the
			 incidence of serious injury or death, improve the ability of residents to
			 survive in the event of a major catastrophe, and contribute to overall
			 well-being and mental health. Lead hazard control in homes with lead-based
			 paint hazards can reduce children's blood lead levels by as much as 34 percent.
			 Properly installed and maintained smoke alarms reduce the risk of fire deaths
			 by 50 percent.
			(7)Providing healthy
			 housing to families and individuals in the United States will help prevent an
			 estimated 250,000 children from having elevated blood lead levels, 18,000
			 injury deaths, 12,000,000 nonfatal injuries, 3,000 deaths in house fires, 9,600
			 emergency department visits for carbon monoxide exposure, and 21,000
			 radon-associated lung cancer deaths that occur in United States housing each
			 year, as well as 12,300,000 asthma attacks, and 14,000,000 missed school
			 days.
			(8)While there are
			 many programs in place to address housing-related health hazards, these
			 programs are fragmented and spread across many agencies, making it difficult
			 for at-risk families and individuals to access assistance or to receive
			 comprehensive information.
			(9)Better
			 coordination among Federal agencies is needed, as is better coordination at
			 State and local levels, to ensure that families and individuals can access
			 government programs and services in an effective and efficient manner.
			3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)CouncilThe
			 term Council means the Interagency Council on Healthy Housing
			 established under section 4.
			(2)Healthy
			 housingThe term healthy housing means housing that
			 is designed, constructed, rehabilitated, and maintained in a manner that
			 supports the health of the occupants of such housing.
			(3)HousingThe
			 term housing means any form of residence, including rental
			 housing, homeownership, group home, or supportive housing arrangement.
			(4)Housing-related
			 health hazardThe term housing-related health hazard
			 means any biological, physical, or chemical source of exposure or condition
			 either in, or immediately adjacent to, housing, that can adversely affect human
			 health.
			(5)Low-income
			 families and individualsThe term low-income families and
			 individuals means any household or individual with an income at or below
			 200 percent of the Federal poverty line.
			(6)Poverty
			 lineThe term poverty line means the official
			 poverty line defined by the Office of Management and Budget based on the most
			 recent data available from the Bureau of the Census.
			(7)ProgramThe
			 term program includes any Federal, State, or local program
			 providing housing or financial assistance, health care, mortgages, bond and tax
			 financing, homebuyer support courses, financial education, mortgage insurance
			 or loan guarantees, housing counseling, supportive services, energy assistance,
			 or other assistance related to healthy housing.
			(8)ServiceThe
			 term service includes public and environmental health services,
			 housing services, energy efficiency services, human services, and any other
			 services needed to ensure that families and individuals in the United States
			 have access to healthy housing.
			4.Interagency
			 council on healthy housing
			(a)EstablishmentThere
			 is established in the executive branch an independent council to be known as
			 the Interagency Council on Healthy Housing.
			(b)ObjectivesThe
			 objectives of the Council are as follows:
				(1)To promote the
			 supply of and demand for healthy housing in the United States through capacity
			 building, technical assistance, education, and public policy.
				(2)To promote
			 coordination and collaboration among the Federal departments and agencies
			 involved with housing, public health, energy efficiency, emergency preparedness
			 and response, and the environment to improve services for families and
			 individuals residing in inadequate or unsafe housing and to make
			 recommendations about needed changes in programs and services with an emphasis
			 on—
					(A)maximizing the
			 impact of existing programs and services by transitioning the focus of such
			 programs and services from categorical approaches to comprehensive approaches
			 that consider and address multiple housing-related health hazards;
					(B)reducing or
			 eliminating areas of overlap and duplication in the provision and accessibility
			 of such programs and services;
					(C)ensuring that
			 resources, including assistance with capacity building, are targeted to and
			 sufficient to meet the needs of high-risk communities, families, and
			 individuals; and
					(D)facilitating
			 access by families and individuals to programs and services that help reduce
			 health hazards in housing.
					(3)To identify
			 knowledge gaps, research needs, and policy and program deficiencies associated
			 with inadequate housing conditions and housing-related illnesses and
			 injuries.
				(4)To help identify
			 best practices for achieving and sustaining healthy housing.
				(5)To help improve
			 the quality of existing and newly constructed housing and related programs and
			 services, including those programs and services which serve low-income families
			 and individuals.
				(6)To establish an
			 ongoing system of coordination among and within such agencies or organizations
			 so that the healthy housing needs of families and individuals are met in a more
			 effective and efficient manner.
				(c)MembershipThe
			 Council shall be composed of the following members:
				(1)The Secretary of
			 Health and Human Services.
				(2)The Secretary of
			 Housing and Urban Development.
				(3)The Administrator
			 of the Environmental Protection Agency.
				(4)The Secretary of
			 Energy.
				(5)The Secretary of
			 Labor.
				(6)The Secretary of
			 Veterans Affairs.
				(7)The Secretary of
			 the Treasury.
				(8)The Secretary of
			 Agriculture.
				(9)The Secretary of
			 Education.
				(10)The head of any
			 other Federal agency as the Council considers appropriate.
				(11)Six additional
			 non-Federal employee members, as appointed by the President to serve terms not
			 to exceed 2 years, of whom—
					(A)1 shall be a
			 State or local Government Director of Health or the Environment;
					(B)1 shall be a
			 State or local Government Director of Housing or Community Development;
					(C)2 shall represent
			 nonprofit organizations involved in housing or health issues; and
					(D)2 shall represent
			 for-profit entities involved in the housing, banking, or health insurance
			 industries.
					(d)Co-ChairpersonsThe
			 co-Chairpersons of the Council shall be the Secretary of Housing and Urban
			 Development and the Secretary of Health and Human Services.
			(e)Vice
			 chairEvery 2 years, the Council shall elect a Vice Chair from
			 among its members.
			(f)MeetingsThe
			 Council shall meet at the call of either co-Chairperson or a majority of its
			 members at any time, and no less often than annually.
			5.Functions of the
			 council
			(a)Relevant
			 activitiesIn carrying out the objectives described in section
			 4(b), the Council shall—
				(1)review Federal
			 programs and services that provide housing, health, energy, or environmental
			 services to families and individuals;
				(2)monitor,
			 evaluate, and recommend improvements in programs and services administered,
			 funded, or financed by Federal, State, and local agencies to assist families
			 and individuals in accessing healthy housing and make recommendations about how
			 such agencies can better work to meet the healthy housing and related needs of
			 low-income families and individuals; and
				(3)recommend ways
			 to—
					(A)reduce
			 duplication among programs and services by Federal agencies that assist
			 families and individuals in meeting their healthy housing and related service
			 needs;
					(B)ensure
			 collaboration among and within agencies in the provision and availability of
			 programs and services so that families and individuals are able to easily
			 access needed programs and services;
					(C)work with States
			 and local governments to better meet the needs of families and individuals for
			 healthy housing by—
						(i)holding meetings
			 with State and local representatives; and
						(ii)providing
			 ongoing technical assistance and training to States and localities in better
			 meeting the housing-related needs of such families and individuals;
						(D)identify best
			 practices for programs and services that assist families and individuals in
			 accessing healthy housing, including model—
						(i)programs linking
			 housing, health, environmental, human, and energy services;
						(ii)housing and
			 remodeling financing products offered by government, quasi-government, and
			 private sector entities;
						(iii)housing and
			 building codes and regulatory practices;
						(iv)existing and new
			 consensus specifications and work practices documents;
						(v)capacity building
			 and training programs that help increase and diversify the supply of
			 practitioners who perform assessments of housing-related health hazards and
			 interventions to address housing-related health hazards; and
						(vi)programs that
			 increase community awareness of, and education on, housing-related health
			 hazards and available assessments and interventions;
						(E)develop a
			 comprehensive healthy housing research agenda that considers health, safety,
			 environmental, and energy factors, to—
						(i)identify
			 cost-effective assessments and treatment protocols for housing-related health
			 hazards in existing housing;
						(ii)establish links
			 between housing hazards and health outcomes;
						(iii)track
			 housing-related health problems including injuries, illnesses, and
			 death;
						(iv)track housing
			 conditions that may be associated with health problems;
						(v)identify
			 cost-effective protocols for construction of new healthy housing; and
						(vi)identify
			 replicable and effective programs or strategies for addressing housing-related
			 health hazards;
						(4)hold biannual
			 meetings with stakeholders and other interested parties in a location
			 convenient for such stakeholders, or hold open Council meetings, to receive
			 input and ideas about how to best meet the healthy housing needs of families
			 and individuals;
				(5)maintain an
			 updated website of policies, meetings, best practices, programs and services,
			 making use of existing websites as appropriate, to keep people informed of the
			 activities of the Council; and
				(6)work with member
			 agencies to collect and maintain data on housing-related health hazards,
			 illnesses, and injuries so that all data can be accessed in 1 place and to
			 identify and address unmet data needs.
				(b)Reports
				(1)By
			 membersEach year the head of each agency who is a member of the
			 Council shall prepare and transmit to the Council a report that briefly
			 summarizes—
					(A)each healthy
			 housing-related program and service administered by the agency and the number
			 of families and individuals served by each program or service, the resources
			 available in each program or service, and a breakdown of where each program and
			 service can be accessed;
					(B)the barriers and
			 impediments, including statutory or regulatory, to the access and use of such
			 programs and services by families and individuals, with particular attention to
			 the barriers and impediments experienced by low-income families and
			 individuals;
					(C)the efforts made
			 by the agency to increase opportunities for families and individuals, including
			 low-income families and individuals, to reside in healthy housing, including
			 how the agency is working with other agencies to better coordinate programs and
			 services; and
					(D)any new data
			 collected by the agency relating to the healthy housing needs of families and
			 individuals.
					(2)By the
			 councilEach year, the Council shall prepare and transmit to the
			 President and the Congress, a report that—
					(A)summarizes the
			 reports required in paragraph (1);
					(B)utilizes recent
			 data to assess the nature of housing-related health hazards, and associated
			 illnesses and injuries, in the United States;
					(C)provides a
			 comprehensive and detailed description of the programs and services of the
			 Federal Government in meeting the needs and problems described in subparagraph
			 (B);
					(D)describes the
			 activities and accomplishments of the Council in working with Federal, State,
			 and local governments, nonprofit organizations and for-profit entities in
			 coordinating programs and services to meet the needs described in subparagraph
			 (B) and the resources available to meet those needs;
					(E)assesses the
			 level of Federal assistance required to meet the needs described in
			 subparagraph (B); and
					(F)makes
			 recommendations for appropriate legislative and administrative actions to meet
			 the needs described in subparagraph (B) and for coordinating programs and
			 services designed to meet those needs.
					6.Powers of the
			 council
			(a)HearingsThe
			 Council may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Council considers advisable to
			 carry out the purposes of this Act.
			(b)Information
			 from agenciesAgencies which are represented on the Council shall
			 provide all requested information and data to the Council as requested.
			(c)Postal
			 servicesThe Council may use the United States mails in the same
			 manner and under the same conditions as other departments and agencies of the
			 Federal Government.
			(d)Contracts and
			 interagency agreementsThe Council may enter into contracts with
			 State, Tribal, and local governments, public agencies and private-sector
			 entities, and into interagency agreements with Federal agencies. Such contracts
			 and interagency agreements may be single-year or multi-year in duration.
			7.Council
			 personnel matters
			(a)Staff
				(1)Executive
			 DirectorThe Council shall appoint an Executive Director at its
			 initial meeting. The Executive Director shall be compensated at a rate not to
			 exceed the rate of basic pay payable for level V of the Executive Schedule
			 under section 5316 of title 5, United States Code.
				(2)CompensationWith
			 the approval of the Council, the Executive Director may appoint and fix the
			 compensation of such additional personnel as the Executive Director considers
			 necessary to carry out the duties of the Council, except that the rate of pay
			 for any such additional personnel may not exceed the rate of basic pay payable
			 for level V of the Executive Schedule under section 5316 of such title.
				(b)Temporary and
			 intermittent servicesIn carrying out its objectives, the
			 Executive Director with the approval of the Council, may procure temporary and
			 intermittent services of consultants and experts under section 3109(b) of title
			 5, United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay payable for level V of the Executive
			 Schedule under section 5316 of such title.
			(c)Detail of
			 Government employeesUpon request of the Council, any Federal
			 Government employee may be detailed to the Council with reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
			(d)Administrative
			 supportThe Secretary of Housing and Urban Development shall
			 provide the Council with such administrative (including office space) and
			 support services as are necessary to ensure that the Council can carry out its
			 functions in an efficient and expeditious manner.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to carry out this Act, $750,000 for each of fiscal years
			 2013 through 2017.
			(b)AvailabilityAmounts
			 authorized to be appropriated by subsection (a) shall remain available for the
			 2 fiscal years following such appropriation.
			
